Citation Nr: 1417363	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-46 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post left medial malleolus fracture (left ankle disability).

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to August 1985.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that reduced the rating for the Veteran's left ankle disability from 20 to 10 percent, effective March 1, 2010.

In November 2009, the Veteran testified at a personal hearing at the RO.  In February 2011, he testified at a hearing before a Veterans Law Judge that was conducted via video conference.  Transcripts of the hearings are of record.  In a February 2012 letter, the Board advised the Veteran that the Veterans Law Judge who conducted his hearing was no longer employed at the Board and asked him to indicate if he wanted a new hearing.  The Veteran responded that he did not wish to have another hearing.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

In an April 2012 decision, the Board found that the reduction of the rating for the Veteran's left ankle disability, from 20 to 10 percent, was not warranted.  At that time, the Board remanded the matters of an increased rating for the left ankle disability and a TDIU to the RO via the Agency of Original Jurisdiction (AOJ) for further development 

The April 2012 remand directed the AOJ to adjudicate the matter of entitlement to service connection for a bilateral leg disorder, including leg length discrepancy.  While the AOJ has undertaken some development in the claim, such as sending the Veteran a requisite duty to assist letter in November 2012, the claim has not yet been adjudicated.  The matter is referred to the AOJ for appropriate development and consideration.

It appears that the RO erroneously certified the matter of an increased rating for a low back disability to the Board in the December 2010 and January 2014 Certification of Appeal forms (VA Form 8).  It also considered the claim on appeal in the November 2013 supplemental statement of the case.  However, the VA Form 8s show that the date of notice of the action appealed is December 2009, but service connection for a low back disability was not granted until October 2010.  More significantly, the Board is unable to locate any written statement from the Veteran in the file that could be construed as a notice of disagreement or substantive appeal as to the matter of an increased rating for low back disability, nor did the Board address this issue in its April 2012 remand.  Therefore, the matter of an increased rating for a low back disability is not properly before the Board at this time. 

In a March 2014 written statement, the Veteran's representative addressed the matter of an increased rating for a low back disability.  It is unclear if, by this statement, if the Veteran seeks to raise a claim for an increased rating and the matter is referred to the AOJ to clarify the Veteran's intent and undertake appropriate action.


FINDINGS OF FACT

1.  The Veteran's left ankle disability is productive of no more than marked limitation of motion, without ankylosis of the left ankle.

2.  The Veteran's service connected disabilities have precluded gainful employment during the entire appeal period since July 2, 2009.





CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent for status post left medial malleolus fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5019-5271 (2013).

2.  The criteria for the award of a TDIU have been met throughout the entire appeal period since July 2, 2009.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.341(a), 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for Veterans Claims (court) held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent letters, in July 2009 and November 2012, that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The July 2009 letter provided notice as to how VA assigns an appropriate disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's Virtual VA electronic file reveals records considered by the Social Security Administration (SSA) in the Veteran's 2009 award of disability benefits, and considered by the Board in the increased rating and TDIU claims on appeal.

The Veteran was afforded a VA examination in August 2009 in conjunction with his increased rating claim and the examination report is of record.  

In April 2012, the Board remanded the Veteran's case and directed the AOJ to provide the Veteran with a requisite duty to assist letter regarding his TDIU claim, request that he report his employment history, educational experience, and earnings since 2008, obtain his SSA records, and schedule him for VA examination.  The Board also directed that the AOJ review the record and refer the Veteran's TDIU claim to VA's Director of Compensation and Pension (C&P) for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) for any period since October 2008 that he did not meet the schedular requirements of a TDIU under 38 C.F.R. § 4.16(a).

There was substantial compliance with the Board's remand, as his SSA records were obtained and he underwent VA examination in July 2013.  The Veteran did not respond to the RO's November 2012 letter requesting that he complete a formal claim for a TDIU.  In July 2013, the AOJ submitted the Veteran's case to the VA's Director of C&P who provided a written opinion in August 2013.

The August 2009 and July 2013 examination reports are adequate for rating purposes.  The records satisfy 38 C.F.R. § 3.326 (2013).

The court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issues were identified, including the evidence needed to substantiate the appeal.  There was a discussion of possible evidence that could substantiate the claim and testimony lead to the remand for new examination.  The Bryant duties were thereby met.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations, and his oral and written statements in support of his claims.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

A. Ankle Disability

Service connection for the Veteran's left ankle fracture was granted by the RO in 1997.  In July 2009, the RO received the Veteran's current increased rating claim.  An August 2009 rating decision rated the disability under Diagnostic Code 5019-5271.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA's policy is treated actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. at 1. 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43.

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2013).

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent rating assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id.  

The Veteran's left ankle disability is currently rated as 20 percent disabling under Diagnostic Code 5019-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  This hyphenated diagnostic code may be read to indicate that bursitis is the service-connected disorder, and is rated based on limitation of motion of the ankle under Diagnostic Code 5271.  

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  This is the maximum rating provided under this diagnostic code.

The terms "moderate" and "marked" are not defined in the VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2013).

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).  Ankylosis of the ankle in plantar flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated as 30 percent disabling; ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated as 40 percent disabling.  Id.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013). 



Analysis

VA medical records and examination reports, dated from July 2007 to July 2013, include the Veteran's complaints of left ankle pain, numbness, instability, pressure, and swelling, with occasional tingling in the left foot, and decreased weight bearing on the left lower extremity duty to discomfort.  He experienced flare ups of pain occasionally while walking.  Clinical evaluations revealed gastroc equines, limited eversion of the subtalar joint, pain on palpation to the ankle, an antalgic gait with decreased weight bearing on the left lower extremity, and an abnormal posture (mild left Achilles valgus).  He ambulated with a cane and used an ankle brace.

During his November 2009 personal hearing at the RO, the Veteran reported that his left ankle disability worsened in that he had to use a cane and ankle brace, he experienced ankle discoloration, tenderness, and soreness, he always walked with a limp, and he had experienced falls due to his ankle disability.  See RO hearing transcript at pages 2-4.

During his February 2011 Board hearing, the Veteran reported increased difficulty walking and that his ankle disability was continuing to deteriorate.

Under the current regulations, a rating excess of 20 percent for the Veteran's left ankle disability would require ankylosis.  Ankylosis of the ankle in dorsiflexion between 0 degrees and 10 degrees would warrant a 30 percent rating under Diagnostic Code 5270.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  There is no evidence of ankylosis of the left ankle.  VA and private examiners have found that the Veteran has significant remaining motion in the left ankle.  The Veteran has not reported ankylosis. 

During the August 2009 VA examination, range of motion of the Veteran's left ankle was dorsiflexion to 20 degrees and plantar flexion to 40 degrees with pain throughout the range of motion.  The Veteran declined to perform repetitive motions during the examination because "it would hurt too much."  During the July 2013 VA examination, the Veteran did have left ankle motion on the examination prior to repetitive testing.  Range of motion of the left ankle was plantar flexion to 30 degrees and dorsiflexion to 10 degrees, with evidence of painful motion and no additional limtaiton of range of ankle motion after repetitive use testing.  

Additionally, functional factors are not for consideration where a claimant is in receipt of the highest rating based on limitation of motion, and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. §§ 4.40, 4.45.  As there is no evidence of ankylosis at any point throughout the appeal period, the preponderance of the credible evidence of record is against a higher rating on that basis under the current rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5019-5271.

Moreover, even with consideration of the VA examiners' report of pain, limited motion, and weakness affecting the Veteran's ability to walk, there is no indication that pain, due to disability of the left ankle, caused functional loss greater than that contemplated by the currently assigned rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate rating for pain is not for assignment.  Spurgeon v. Brown, 10 Vet. App. 94 (1997). 

The preponderance of the probative medical and other evidence of record is against the claim for a rating above 20 percent for the Veteran's service-connected left ankle disability at any time during the appeal period and, to that extent, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Extra-schedular Consideration

The Board has also considered whether the Veteran's left ankle disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular rating if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected left ankle disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disability include painful ankle motion, weakness, incoordination, instability, and limited motion.  The rating schedule contemplates these symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

The evidence does not show marked interference with employment or frequent hospitalization as a result of the Veteran's left ankle disability that would warrant consideration of referral for an extraschedular rating. 

Because there are no manifestations of the Veteran's disability that are outside the rating criteria, referral for extra-schedular rating is not warranted

The matter of entitlement to a TDIU is discussed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

B. TDIU

A TDIU is assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

As noted in the April 2012 Board remand, the claim for a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. at 447.  The Veteran's current claim stems from his increased rating claim received by VA on July 2, 2009.  Thus, VA is required to consider entitlement to a TDIU during the entire period beginning July 2, 2009.

In this case, service connection is in effect for a left ankle disability, evaluated as 20 percent disabling; and a low back disability, evaluated as 10 percent disabling prior to July 10, 2013, and as 20 percent disabling thereafter.  The Veteran's combined disability evaluation is 30 percent from July 2, 2009 and 40 percent from July 10, 2013.  Thus, the Veteran does not meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a). 

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board recognized that it was prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In accordance with the April 2012 remand, the Veteran's claim was forwarded to the Director of VA's Compensation and Pension Service for extraschedular consideration.  His August 2013 report notes that the Veteran was awarded SSA disability benefits for back disorders with secondary diagnoses of osteoarthritis and allied disorders.  The Veteran worked as a cook from 1979 to 1985 and as a retail stock clerk from 1985 to 2008.  

The report notes that there was evidence in the SSA records that the Veteran demonstrated the sustained capability for sedentary employment.  It also notes that the July 2013 VA examiner stated that the Veteran's service-connected ankle disability had a moderate impact on his ability to work as the Veteran reported that he was unable to perform his job as a seafood manager due to pain when standing and walking.  The examiner also found that the Veteran's service-connected back disability affected his ability to work due to pain flare-ups when sitting, standing, walking and bending, making it difficult for him to perform a sedentary occupation.  The Director found the SSA records pertinent in this case in that they considered the Veteran capable of sedentary employment, although the July 2013 VA examiner found otherwise.  

The Director determined that there was no clear and convincing evidence to warrant an extraschedular grant of a TDIU.  As the Director of VA's C&P Service considered entitlement to a TDIU on an extraschedular basis, the Board may now examine entitlement to TDIU on that basis.  Anderson v. Principi, 18 Vet. App. 371 (2004).

Throughout the entire appeal period, the evidence of record is mixed with respect to the issue of a TDIU rating on an extraschedular basis. 

Evidence includes records considered by the SSA in the Veteran's award of disability benefits.  The SSA found the Veteran to be totally disabled due to back disorders and osteoarthritis since August 2008.  The Veteran, who is 57 years old, reported completing 12th grade and having no specialized or vocational training.  He had past work experience as a cook, from 1979 to 1985, and retail clerk/frozen food department manager in a grocery store from 1985 to 2008.  In his August 2009 application for SSA disability benefits, the Veteran stated that he stopped working in August 2008 because the "work ended" and he was now unable to work due to his condition.

Initially, the Board does not dispute that the Veteran's service-connected left ankle and low back disabilities prevent employment involving physical labor (e.g., at his previous work as frozen food/diary department manager).  He had back pain after 15-20 minutes of walking, was only able to walk a quarter of a mile, and took chronic narcotic prescribed pain medications, including oxycodone that caused drowsiness and morphine.  See August 2009 VA Pain Management record, September 2009 SSA disability evaluation, and September 2010 VA spine examination report.  

Further, the Veteran ambulated with a cane and had a slow and antalgic gait that declined during functional evaluation.  See September 2012 private Functional Capacity Evaluation.  The Veteran was unable to sit for very long, stand for only 15 minutes, and lift more than 10 pounds.  See August 2009 SSA disability claim application.  Numerous private and VA records also confirm that he cannot work in a job involving physical labor.  See August 2009 SSA disability evaluation, September 2010 VA examination report, September 2012 private Functional Capacity Report, July 2013 VA examination report.

The September 2010 VA examiner also noted that the Veteran was retired since 2008 due to back pain.  The July 2013 VA examiner found that the Veteran would have difficulty performing his prior occupation as a seafood manager due to pain flares with standing/walking associated with residuals of his left ankle disability.  She opined that, in combination, the service-connected left ankle and low back disabilities would cause the Veteran difficulty performing his job as a seafood manager and he would have difficulty with a sedentary occupation, due to flares with sitting, standing, walking, and bending.

Thus, the Board turns to the central issue in this case - the impact of the Veteran's service-connected left ankle and low back disabilities on his ability to engage in sedentary employment. 

In a September 2009 SSA Residual Functional Capacity Evaluation, a physician-examiner noted that the Veteran was able to stand or walk for 2 hours and sit for up to 6 hours in an 8 hour day, and took chronic narcotic prescribed medications.  

In a September 2009 Assessment of Vocational Factors, the SSA examiner reported that the Veteran's highest skill level of past relevant work was a semi-skilled level and his maximum work capacity was sedentary work.  The examiner concluded that the Veteran "does NOT have education that would provide for direct entry to semi-skilled or skilled work."

A September 2012 private Functional Capacity Evaluation report, prepared by S.B., M.S., a Certified Industrial Ergonomist, found that the Veteran demonstrated the ability to perform tasks at the sedentary functional level.  The Veteran demonstrated consistent pain behaviors with ambulation and ascending and descending stairs.  He indicated that his greatest functional difficulties involved standing and/or walking but also reported decreased overall functional abilities.  This was consistent with what was observed during testing.  Ms. S.B. did not indicate what sedentary tasks the Veteran could perform.

In a July 18, 2013 Addendum, the July 2013 VA examiner concluded that, due to the combination of the service-connected lumbar degenerative disc disease and residuals of the left ankle fracture, "this Veteran is less likely able to engage in any type of occupational activity (physical or sedentary)."  The examiner again noted the Veteran's past work history as a grocery store seafood manager, that he had difficulty performing this occupation, and that he would have difficulty with a sedentary occupation due to flares with sitting, standing, walking, and bending.

The schedular rating of 20 percent for left ankle disability is reflective marked limitation of ankle motion, see 38 C.F.R. § 4.71a, Diagnostic Code 5271, and recognition that the Veteran's left ankle pain limited his functional ability during flare-ups and with repeated use.  See DeLuca v. Brown, 8 Vet. App. at 202 and 38 C.F.R. § §4.40, 4.45.  See also Mitchell v. Shinseki, 25 Vet. App. at 33, 43.  As such, it contemplates some occupational impairment due to the left ankle disability alone. 

The schedular rating of 20 percent for degenerative disc disease of the lumbar spine is reflective limitation of lumbar spine motion and painful motion, guarding, or muscle spasm severe enough to cause an awkward gait or abnormal spinal contour, see 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013), and recognition that the Veteran's low back pain limited his functional ability during flare-ups and with repeated use.  See DeLuca v. Brown, 8 Vet. App. at 202 and 38 C.F.R. § §4.40, 4.45.  See also Mitchell v. Shinseki, 25 Vet. App. at 33, 43.  As such, it contemplates some occupational impairment due to the low back disability alone. 

The evidence in favor of the Veteran's claim includes his report of ending his last job and not being able to find new employment due to the service-connected left ankle and low back disabilities, the reports of difficulty walking and standing, and the need to use a cane and ankle brace for ambulation.  The Veteran's only reported employment experience has been in jobs requiring significant ability to ambulate or be physically active.  

There is evidence that the Veteran has significant non-service connected disabilities (arthritis and high blood pressure), but there is no clear medical opinion that the service-connected disabilities alone would permit him to work.  Although the SSA examiner found the Veteran qualified for sedentary work, the examiner concluded that the Veteran lacked the requisite education for entry to semi-skilled or skilled work.  The Board finds this persuasive, even though the SSA criteria for unemployability might differ from VA's criteria.  

While S.B., the private industrial ergonomist, opined that the Veteran could perform sedentary tasks, she did not identify the sedentary tasks for which he was qualified, given his educational history and job experience.  There is evidence that the Veteran's use of a cane and increasing difficulty with ambulation has been due to the left ankle and low back disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU has been warranted for the entire appeal period.

The Board has not set a specific effective date for the beginning of the TDIU, so as to permit the agency of original jurisdiction to set an effective date in the first instance, and afford the Veteran the opportunity to submit evidence and argument as to the specific appropriate effective date.


ORDER

A rating in excess of 20 percent for left ankle disability is denied.

Entitlement to a TDIU during the entire appeal period since July 2, 2009, is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


